By Judge M. Langhorne Keith
After considering the arguments and reviewing the file, I have determined that the Court should sustain the plea of Forum Non Conveniens in the above action. Va. Code Ann. § 8.01-265 and § 20-88.49. Here, both the Obligor and the Obligee are residents of California as are the children whose support is in issue. Although this Court has jurisdiction over the arrearage issue, it no longer has exclusive jurisdiction under the Uniform Interstate Family Support Act. Va. Code Ann. § 20-88.39(C). Both considerations of judicial administration and convenience to the parties indicate that California is the more appropriate forum to hear this matter. Cf., Norfolk and Western Ry. v. Williams, 239 Va. 390 (1990).